               Case 19-10118-LSS        Doc 112     Filed 03/04/19      Page 1 of 25




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE

                                                       )   Chapter 11
    In re:                                             )
                                                       )   Case No. 19-10118 (KJC)
    MAREMONT CORPORATION, et al., 1                    )
                                                       )   Jointly Administered
                        Debtors.                       )
                                                       )   Hearing Date: March 18, 2019 at 1:00 pm
                                                       )   Objection Due: March 4, 2019 at 4:00 p.m.


                OBJECTION OF THE ACTING UNITED STATES TRUSTEE
             TO THE DISCLOSURE STATEMENT AND JOINT PREPACKAGED
              PLAN OF REORGANIZATION OF MAREMONT CORPORATION
             AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF
                        THE BANKRUPTCY CODE (D.I. 10, 11)




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Maremont Corporation (6138); Maremont Exhaust Products, Inc.
(9284); AVM, Inc. (9285); and Former Ride Control Operating Company, Inc. (f/k/a
ArvinMeritor, Inc., a Delaware corporation) (9286) (collectively, the “Debtors”). The mailing
address for each Debtor for purposes of these chapter 11 cases is 2135 West Maple Road, Troy,
MI 48084.
                Case 19-10118-LSS                Doc 112         Filed 03/04/19          Page 2 of 25




                                                  Table of Contents


PRELIMINARY STATEMENT ...............................................................................1
JURISDICTION.........................................................................................................2
BACKGROUND .......................................................................................................3
A.     Procedural Posture of this Bankruptcy Case .....................................................3
B.     The Section 524(g) Asbestos Injunction is Extraordinary ................................5
C.     The Garlock Court Found a “Startling Pattern of Misrepresentation” by
       Trust Claimants ..................................................................................................6
D.     The Plan and TDP Are Consistent with Pre-Garlock Trusts, If Not Less
       Transparent ........................................................................................................8


OBJECTIONS ..........................................................................................................10
A.     The Plan Cannot Be Confirmed Under 11 U.S.C. § 1129(A)(3)’s Good
       Faith Requirement Because the TDP Contains Numerous Provisions With
       No Legitimate Purpose That Will Facilitate Fraud and Abuse While It
       Lacks Safeguards to Prevent Fraud and Abuse ...............................................10
          Claim Secrecy Provisions ............................................................................12
          Limitations on Discovery ............................................................................14
          Claim refiling permitted regardless of statute of limitations.......................16
          Discretionary vs. Mandatory Third-Party Audits ........................................16
          Release of information.................................................................................17
          Attorney fee caps .........................................................................................17
B.     Because the TDP Lacks Basic Safeguards Against Fraud and Abuse, the
       Plan Also Fails to Satisfy 11 U.S.C. § 524(G)(2)(B)(V) Because It Will
       Not Be Able to Pay Present and Future Claimants in the Same Manner ........18
C.     The Effective Date is Open Ended, and the Plan Risks Not Going
       Effective ...........................................................................................................19
            Case 19-10118-LSS          Doc 112       Filed 03/04/19    Page 3 of 25




D.   The Exculpation Provision is Impermissibly Broad Under Applicable Law
     and Extends Exculpation to Non-Fiduciaries ..................................................19




                                                ii
              Case 19-10118-LSS         Doc 112      Filed 03/04/19     Page 4 of 25




       Andrew R. Vara, the Acting United States Trustee for Region 3 (“United States Trustee”)

objects (“Objection”) to the Disclosure Statement and Joint Pre-Packaged Plan of Reorganization

of Maremont Corporation and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy

Code (the “Plan”). See D.I. 10, 11. 2

                                 PRELIMINARY STATEMENT

       1.      It is now more than five years since the landmark Garlock Sealing Technologies

decision, which exposed what a bankruptcy court described as a “startling pattern of

misrepresentation” in asbestos litigation by claimants to trusts established under section 524(g)

of the Bankruptcy Code. In re Garlock Sealing Technologies, LLC, 504 B.R. 71, 86 (Bankr.

W.D.N.C. 2014). Apart from the serious misconduct it identified in state court asbestos

litigation, Garlock raised troubling questions about the integrity of the bankruptcy process itself.

Much of the misconduct identified in Garlock was made possible by the plans confirmed in

earlier asbestos bankruptcy cases, which contained few effective safeguards to prevent

misconduct by claimants—and which instead contained overarching secrecy provisions that

inhibit the detection or prevention of fraud. See Lester Brickman, Fraud and Abuse in

Mesothelioma Litigation, 88 Tul. L. Rev. 1071, 1104 (2014). And as several studies since

Garlock have demonstrated, this same lack of safeguards means that the trusts created as part of

those cases are themselves at risk of being depleted through fraud or mismanagement. See id. at

1126 (2014) (noting “numerous apparent anomalies” in a study of asbestos claims to one trust);

U.S. Chamber Inst. for Legal Reform, Insights & Inconsistencies: Lessons from the Garlock




2
 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the
Disclosure Statement and Plan.
                                                 1
              Case 19-10118-LSS         Doc 112       Filed 03/04/19     Page 5 of 25




Trust Claims (Feb. 2016) (“Insights & Inconsistencies”) (discussing facially inconsistent

representations made in a sample of trust claims unsealed as part of Garlock litigation).

       2.      At a minimum, Garlock should have led to a fundamental reexamination of how

asbestos bankruptcy cases are conducted and asbestos trusts are established. But despite this, the

Plan proposed in this case follows the same troubling template as the pre-Garlock cases that have

led to widespread abuse. And in those few instances where the Plan deviates from earlier

templates, it does so by providing less transparency to the claims process and less accountability

for the trust and its fiduciaries by making the claims process susceptible to manipulation. The

Plan even preemptively shields wrongdoers from the consequences of their actions by limiting

discovery in future litigation between nondebtors—relief that is well outside the scope of a

chapter 11 plan and that serves no purpose for the estate or for its legitimate creditors.

       3.      Among other requirements, the Court may confirm a plan only if it “has been

proposed in good faith and not by any means forbidden by law.” 11 U.S.C. § 1129(a)(3). A plan

with provisions that facilitate abuse and misconduct is not one filed “in good faith”—particularly

where those provisions are for the benefit of attorneys and other non-creditors, and the Court

should not allow its powers to be used to further such abuse. The Plan also may not be

confirmed under section 524(g) unless it will pay present and future claims in the same

manner—a requirement that, if not satisfied, will disproportionately harm future claimants due to

the potential for unchecked fraud. For these and other reasons, the Plan cannot be confirmed.


                                         JURISDICTION

       4.      This Court has jurisdiction to hear and determine this Objection.

       5.      Under 28 U.S.C. § 586, the United States Trustee is generally charged with

monitoring the federal bankruptcy system. See United States Trustee v. Columbia Gas Sys., Inc.


                                                  2
              Case 19-10118-LSS         Doc 112      Filed 03/04/19    Page 6 of 25




(In re Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that United States

Trustee has “public interest standing” under 11 U.S.C. § 307 which goes beyond mere pecuniary

interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir.

1990) (describing the United States Trustee as a “watchdog”).

       6.      Under section 307 of title 11 of the United States Code (the “Bankruptcy Code”),

the United States Trustee has standing to be heard on the Plan and the issues raised in this

Objection.


                                         BACKGROUND

    A. Procedural Posture of this Bankruptcy Case
       7.      On January 22, 2019, (the “Petition Date”), the Debtors filed voluntary Chapter

11 petitions, 3 a Joint Pre-Packaged Plan of Reorganization of Maremont Corporation and its

Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Plan”), and a Disclosure

Statement for the Joint Pre-Packaged Plan of Reorganization of Maremont Corporation and its

Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”).

See D.I. 10 and 11. 4

       8.      In addition, on January 22, 2019, the Debtors filed a Motion for Entry of an Order

(I) Scheduling Combined Hearing to Consider Approval of Disclosure Statement and

Confirmation of Prepackaged Plan, (II) Establishing the Plan and Disclosure Statement

Objection Deadline and Related Procedures, (III) Approving the Solicitation Procedures and



3
 See Case No. 19-10119-KJC at D.I. 1; Case No. 19-10120-KJC at D.I. 1 and Case No. 19-
10121-KJC at D.I. 1.
4
 On February 15, 2019, the Debtors filed the Plan Supplement and a Redline of Exhibit I to the
Plan Supplement (D.I. 65, 66).

                                                 3
               Case 19-10118-LSS        Doc 112      Filed 03/04/19    Page 7 of 25




Forms of Ballots, (IV) Approving the Form and Manner of Notice of the Combined Hearing,

Objection Deadline, and Notice of Commencement, (V) Conditionally Directing that a Meeting

of Creditors Not Be Convened, (VI) Conditionally Extending Deadline to File Schedules and

Statements, and (VII) Granting Related Relief (the “Scheduling Order”). See D.I. 9.

       9.       On January 23, 2019, the Court entered the Scheduling Order and set the date for

confirmation of the Plan for March 18, 2019, with objections due on or before March 4, 2019.

See D.I. 30.

       10.      On February 4, 2019, the United States Trustee appointed an Official Committee

of Asbestos Personal Injury Claimants (the “Committee”). See D.I. 48.

       11.      Since the Petition Date, the Debtors have remained in possession of their property

and management of their affairs.

       12.      On January 31, 2019, the Debtors filed a motion seeking the appointment of

James L. Patton as Legal Representative for Future Asbestos Claimants (“Mr. Patton”) to

represent the interests of future asbestos personal injury claimants in the Debtors’ chapter 11

cases (the “Debtors’ FCR Motion”). See D.I. 44.

       13.      On February 14, 2019, the United States Trustee filed an objection to the Debtors’

FCR Motion. See D.I. 63.

       14.      On February 20, 2019, the United States Trustee filed a Motion to Appoint a

Legal Representative for Future Asbestos Claimants (the U.S. Trustee’s FCR Motion”) along

with a Motion to Shorten Hearing and Objection Deadline (the “Motion to Shorten”). See D.I.

68 and 69.

       15.      The Debtor and the Committee filed objections to the Motion to Shorten on

February 21, 2019. See D.I. 79 & 82.


                                                 4
              Case 19-10118-LSS           Doc 112      Filed 03/04/19     Page 8 of 25




       16.        On February 21, 2019, the Court entered an order (i) denying the Motion to

Shorten, (ii) setting March 1, 2019, at 4:00 p.m. as the deadline for parties to object or otherwise

respond to the U.S. Trustee’s FCR Motion, (iii) scheduling a hearing on March 8, 2019, to

consider the Debtors’ FCR Motion, U.S. Trustee’s FCR Motion as well as the Applications to

Retain and Employ Young Conaway Stargatt & Taylor, LLP as Counsel to the Future Claimants’

Representative and the Application Retain and Employ Ankura Consulting Group, LLC as

Claims Evaluation Consultants to the Future Claimants’ Representative. 5 See D.I. 92; see also

D.I. 49 and 50.


    B. The Section 524(g) Asbestos Injunction is Extraordinary
       17.        This is a “pre-packaged” chapter 11 case, the result of a prepetition negotiation

between the Debtors and a consortium of law firms representing large numbers of asbestos

personal injury plaintiffs. 6 The centerpiece of the Plan will be an injunction under

11 U.S.C. § 524(g), a unique provision of the Bankruptcy Code that is available only to debtors

who face substantial asbestos liabilities.

       18.        A section 524(g) bankruptcy case differs from a traditional chapter 11 case in

three major ways. First, the section 524(g) injunction can be used to discharge not only the

debtors themselves, but also non-debtor parties who share their asbestos liabilities—often

including affiliates, predecessors and successors, and settling insurers. Second, the injunction is

not limited to claims that exist as of the bankruptcy, but it also extends to future “demands”—



5
 By this Order, the Court also scheduled a telephonic status hearing for February 25, 2019, to
consider any pre-hearing needs of the Parties in advance of the March 8, 2019, Hearing. See D.I.
92
6
 Also participating in a portion of the prepetition negotiations was Mr. Patton, who was retained
by the Debtors to purportedly represent the interests of future claimants.
                                                   5
              Case 19-10118-LSS          Doc 112       Filed 03/04/19    Page 9 of 25




including claims for injuries that may not manifest themselves until years or decades after the

plan has been confirmed. Third, both present and future asbestos claims are resolved and paid

outside the bankruptcy court by a trust, which may often operate for several decades after the

bankruptcy case has concluded. The initial operating documents for the trust are approved as

part of the bankruptcy plan, but the trust usually will operate thereafter without supervision by

the bankruptcy court.


   C. The Garlock Court Found a “Startling Pattern of Misrepresentation” by Trust
       Claimants

       19.     Asbestos trusts created under section 524(g) have increasingly been criticized for

their lack of transparency. See Dixon, McGovern, and Coombe, Asbestos Bankruptcy Trusts: An

Overview of Trust Structure and Activity with Detailed Reports on the Largest Trusts, RAND

Institute for Civil Justice, 2010 at xvi-xvii (discussing lack of publicly available data on asbestos

trust payments). Unlike lawsuits in the tort system, claims against asbestos trusts are not filed

publicly. And unlike debtors in bankruptcy, asbestos trusts do not maintain public claims

registers or disclose the recipients and amounts of their distributions. In addition, trusts are often

prohibited from sharing information with each other, even when they face claims from the same

individuals. For these reasons, it is often impossible to determine whether a claimant has sought

compensation from or been paid by multiple trusts and whether the allegations and work

histories the claimant has submitted to different trusts are consistent. See id. at xvii (noting that

“perhaps the most significant limitation of the publicly available data is the inability to link

payments across trusts to the same individual”).

       20.     Although the potential for fraud caused by this lack of transparency is apparent,

the actual incidence of fraud was a matter of debate—until Garlock. Garlock was unusual


                                                   6
             Case 19-10118-LSS          Doc 112       Filed 03/04/19    Page 10 of 25




because the debtor (a previously minor asbestos defendant) disputed the amount of its true

asbestos liability, arguing that many of the judgments and settlements it had paid before the

bankruptcy were tainted by fraud. Garlock, 504 B.R. at 73. To prove its case, Garlock sought

discovery of claims records from various section 524(g) trusts—a request that was vigorously

resisted over a period of several years by nearly all established asbestos trusts and their

fiduciaries. When Garlock eventually obtained limited discovery of the trust submissions by a

sample of plaintiffs, the results were “startling.” In every single case studied, plaintiffs were

found to have concealed or misrepresented their trust claims, resulting in inflated judgments and

settlements. See id. at 84.

       21.     Garlock involved an investigation of misrepresentations and improprieties by

trust claimants against a defendant in the tort system—and not misrepresentations and

improprieties against the post-bankruptcy trusts themselves. But it is significant that in many of

those cases, the misconduct against Garlock was made possible by the trusts’ lack of

transparency. The claimants and attorneys who submitted inaccurate discovery responses and

who falsely denied the existence of their trust claims in state court presumably did so because

they knew that Garlock had no ability to verify easily the truth of their responses. And they did

not need to worry about submitting contradictory work histories to different defendants because

the work histories submitted as part of their trust claims would remain confidential.

       22.     There is no reason to believe that trust claims are immune to the same deceit and

misrepresentation that Garlock found in the tort system—and there is a growing body of

evidence that the problem of fraud in the trust system is just as prevalent, if not more so. Thus,

in Kananian v. Lorillard Tobacco Company, No. CV-442750, 2007 WL 4913164 (Ohio Ct.

Comm. Pl. Cuyahoga Cty., Jan. 18, 2007), discovery of a claimant’s asbestos trust claims—


                                                  7
             Case 19-10118-LSS         Doc 112       Filed 03/04/19    Page 11 of 25




which discovery, as in Garlock, was resisted by the trusts—revealed not only that the claimant’s

attorney had falsely denied the existence of the trust claims in order to secure a greater recovery

from a tobacco defendant, but also that many of the trust claims themselves were based on

contradictory and essentially fictional work histories. Id. Even the plaintiff’s attorneys

themselves privately characterized the work histories as a “fabrication by lawyers.” Id. Similar

results were found in the only in-depth analysis conducted to date of the trust claims unsealed in

Garlock. Among other findings, that study found that 21% of the claims studied contained major

factual inconsistencies (such as job histories which allege that the claimant was simultaneously

employed in different professions and in different parts of the country) or facially implausible

allegations (such as alleging secondary exposure from a spouse at a time when the claimant was

eight years old). See Insights & Inconsistencies at 9-10.


   D. The Plan and TDP Are Consistent with Pre-Garlock Trusts, If Not Less Transparent
       23.     The Debtors filed the Plan and Disclosure Statement with their petitions on

January 22, 2019. See D.I. 10, 11. The Plan is generally typical of those filed in asbestos-related

chapter 11 cases. It provides that the Debtors will receive a section 524(g) injunction and that all

present and future asbestos claims will be channeled to a trust (the “Trust”) for processing and

payment. The operative documents for the Trust are in exhibits to the Plan: (i) the Asbestos

Personal Injury Trust Agreement (Exhibit C to the Plan) provides that the Trust will be managed

by a trustee appointed and overseen by a Trust Advisory Committee (“TAC”), consisting of

representatives of some of the same law firms with whom the Debtors negotiated the Plan pre-

petition; and (ii) the Asbestos Personal Injury Trust Distribution Procedures (Exhibit D) (“TDP”)

set forth the specific procedures that the Trust will employ when processing, reviewing, and




                                                 8
             Case 19-10118-LSS          Doc 112       Filed 03/04/19    Page 12 of 25




paying claims, including the evidence that each claimant must submit and the formulas that will

determine the actual payment to be made to each claimant.

       24.     In most respects, the TDP contains procedures identical to those adopted in most

pre-Garlock section 524(g) cases, although they differ significantly from the procedures adopted

in Garlock itself. 7 Garlock’s insights were a “game changer,” and as a result of the findings of

misrepresentations, the trust procedures adopted there differed markedly from earlier TDPs in an

effort to deter fraud and abuse in the operations of Garlock’s asbestos trust. Among other things,

the TDP here resembles earlier, pre-Garlock models in that it: (i) declares claim submissions to

be confidential in their entirety and asserts that all claims materials are subject to a “settlement

privilege,” see TDP § 6.5; (ii) affirmatively obligates the Trust to resist discovery requests and

requires the Trust to obey subpoenas only from certain specified courts, id. § 6.5; (iii) prohibits

the Trust from denying a claim even if the claimant had previously denied or misrepresented his

exposure to the Debtors’ products, id. § 5.7(b)(3); and (iv) allows claimants to strategically

withdraw and refile claims even if the refiling would otherwise have been barred by the statute of

limitations, id. § 6.3.8 In addition, although the TDP requires claimants to provide evidence that

they were exposed to the Debtors’ products, the Trust is precluded from considering evidence




7
  In order to illustrate the similarities between the TDP in this case and earlier, pre-Garlock
templates, attached as Exhibit A is a comparison between selected provisions of the TDP here
and the original TDP approved in In re Pittsburgh Corning, Inc., Case No. 00-22876-TPA
(Bankr. W.D. Pa.) (Third Amended Plan of Reorganization, dated January 29, 2009), attached as
Exhibit B. Pittsburgh Corning was one of the last major asbestos bankruptcy cases confirmed
prior to the Garlock decision. Exhibit A also includes selected provisions from the TDP
approved in Garlock itself, attached as Exhibit C, which contained several important innovations
relative to past models.
8
  Allowing the strategic withdrawal and re-filing of claims permits claimants to make
inconsistent statements in different proceedings to increase recoveries against other defendants
and shelters claimants from the consequences of their misconduct. It is an invitation to fraud.
                                                  9
             Case 19-10118-LSS         Doc 112       Filed 03/04/19    Page 13 of 25




that the claimant’s injuries may have been caused by a different defendant. Id. § 5.7(b)(3); §

5.7(a)(2). Although the Trust is authorized to audit itself, audits by independent third-parties are

discretionary. Id. § 5.8. The TDP also contains no limitations on the amount of attorney fees

that may be charged against a payment to claimants, even when the payment is uncontested.


                                          OBJECTIONS

    A. The Plan Cannot Be Confirmed Under 11 U.S.C. § 1129(A)(3)’s Good Faith
       Requirement Because the TDP Contains Numerous Provisions With No Legitimate
       Purpose That Will Facilitate Fraud and Abuse While It Lacks Safeguards to
       Prevent Fraud and Abuse 9

       25.     Under section 1129 of the Bankruptcy Code, a plan may be confirmed only if the

Court finds that it “has been proposed in good faith and not by any means forbidden by law.” 11

U.S.C. § 1129(a)(3). In making this determination, the Court’s role is “not merely . . .

ministerial,” but rather involves close “scrutiny of the circumstances” surrounding a plan.

American United Mut. Life Ins. Co. v. City of Avon Park, 311 U.S. 138, 146 (1940); accord In re

Sylmar Plaza, L.P., 314 F.3d 1070, 1074 (9th Cir. 2002) (explaining that the court’s section


9
  This Objection is also an objection to the adequacy of the Disclosure Statement (D.I. 11)
because the Disclosure Statement fails to provide creditors with adequate information—
especially by not disclosing or explaining the Plan’s lack of safeguards against fraud and abuse
and by not explaining or justifying the TDP’s multiple provisions that appear to have no purpose
other than to facilitate the misrepresentations and abuse discussed in Garlock. The “adequate
information” requirement is designed to help creditors in their negotiations with Debtors over the
plan. See Century Glove, Inc. v. First Am. Bank, 860 F.2d 94 (3d Cir. 1988). Section 1129(a)(2)
conditions confirmation upon compliance with applicable Code provisions. The disclosure
requirement of section 1125 is one of those provisions. See 11 U.S.C. 1129(a)(2); In re PWS
Holding Corp., 228 F.3d 224, 248 (3d Cir. 2000). Section 1125 of the Bankruptcy Code
provides that a disclosure statement must contain “adequate information” describing a
confirmable plan. 11 U.S.C. § 1125; see also In re Quigley Co., 377 B.R. 110, 115 (Bankr.
S.D.N.Y. 2007). If the plan is patently unconfirmable on its face, the application to approve the
disclosure statement must be denied. Id. (citing In re Beyond.com Corp., 289 B.R. 138, 140
(Bankr. N.D. Cal. 2003) (collecting cases); In re 266 Washington Assocs., 141 B.R. 275, 288
(Bankr. E.D.N.Y.) aff’d, 147 B.R. 827 (E.D.N.Y. 1992).

                                                10
              Case 19-10118-LSS             Doc 112    Filed 03/04/19   Page 14 of 25




1129(a)(3) determination “is based on the totality of the circumstances”). Relevant facts include

any potential impropriety of which the court is aware, no matter whether it appears on the face of

the plan. See, e.g., In re Mann Farms, Inc., 917 F.2d 1210, 1215 (9th Cir. 1990) (considering

and rejecting claim that a plan violated section 1129(a)(3) because “the bankruptcy court action

is a ploy” to prolong a state tort suit).

        26.       In particular, a bankruptcy court should refuse to confirm a plan under section

1129(a)(3) if it concludes that the plan is intended to facilitate improper conduct, including

litigation abuse in other proceedings. See In re Am. Capital Equip., LLC, 688 F.3d 145, 158 (3d

Cir. 2012) (plan which created resolution procedure for asbestos claims under which debtor

would be “financially incentivized to sabotage its own defense” could not be confirmed, due to

inherent conflict of interest it created); see also In re Paige, 685 F.3d 1160, 1179 (10th Cir.

2012) (considering a debtor’s “actions or relationships” and declining to “rule out the possibility

that a plan could be unconfirmable under § 1129(a)(3) because of the proponent’s conflicts of

interest or improper conduct”); In re Coastal Cable TV, Inc., 709 F.2d 762, 764-65 (1st Cir.

1983) (Breyer, J.) (concluding that the bankruptcy court had failed to sufficiently investigate

allegations of fraud “closely enough related” to the case to merit scrutiny and thus vacating the

court’s order).

        27.       For the same reasons, the Court should refuse to confirm a plan that seeks relief

unrelated to any “result consistent with the objectives and purposes of the Bankruptcy Code.” In

re Combustion Eng’g, Inc., 391 F.3d 190, 247 (3d Cir. 2004), as amended (Feb. 23, 2005).

        28.       The Court may also deny confirmation under section 1129(a)(3) if the plan

contains terms designed to further the interests of non-parties—including attorneys—with no

corresponding economic justification for the debtor, its creditors, or the estate. See, e.g., In re


                                                  11
              Case 19-10118-LSS         Doc 112       Filed 03/04/19    Page 15 of 25




Davis Heritage GP Holdings, LLC, 443 B.R. 448, 461 (Bankr. N.D. Fla. 2011) (plan proposed

for “sole and exclusive benefit” of debtors’ insiders did not satisfy good faith test); In re Bush

Indus., Inc., 315 B.R. 292, 307 (Bankr. W.D.N.Y. 2004) (denying confirmation of plan that

included terms for benefit of departing senior management for which there was no economic

justification for the estate).

        29.     In this case, the Court should determine that the Plan lacks good faith because the

TDP contains multiple provisions that appear to have no purpose other than to facilitate fraud

and abuse—including fraud against the Trust itself—and that serve no valid purpose for the

Debtors or for honest creditors. These provisions are all the more indefensible because they are

the very same TDP provisions that have been shown to enable abuse by the dishonest claimants

discussed in Garlock. And in those few instances where the TDP has deviated from earlier

templates, it has done so by making the TDP provisions even less transparent and even more

susceptible to abuse.


                                     Claim Secrecy Provisions

        30.     Section 6.5 of the TDP provides that:


        All submissions to the Asbestos Trust by a holder of an Asbestos Claim, including a
        proof of claim form and materials related thereto, shall be treated as made in the course
        of settlement discussions between the holder and the Asbestos Trust, and intended by the
        parties to be confidential and to be protected by all applicable state and federal privileges
        and protections, including but not limited to those directly applicable to settlement
        discussions. The Asbestos Trust will preserve the confidentiality of such claimant
        submissions, and shall disclose the contents thereof only, with the permission of the
        holder, to another trust established for the benefit of asbestos personal injury claimants
        pursuant to section 524(g) of the Bankruptcy Code or other applicable law, to such other
        persons as authorized by the holder, or in response to a valid subpoena of such materials
        issued by the Bankruptcy Court, a Delaware State Court, or the United States District
        Court for the District of Delaware. Furthermore, the Asbestos Trust shall provide counsel
        for the holder a copy of any such subpoena immediately upon being served; provided,

                                                 12
             Case 19-10118-LSS          Doc 112        Filed 03/04/19   Page 16 of 25




       however, that if a subpoena seeks records or information pertaining to more than fifty
       (50) claimants, the Asbestos Trust may instead first provide a copy of the subpoena to
       counsel for the TAC and the FCR and delay providing a copy of the subpoena to counsel
       for individual holders of Asbestos Claims until, in the Trustee’s judgment, it appears
       likely that information or records relating to the holders may have to be produced in
       response to the subpoena. In such a case, the Asbestos Trust shall ensure that the notice
       that is provided to counsel for the holders allows such counsel sufficient time to object to
       the production. The Asbestos Trust shall on its own initiative or upon request of the
       claimant in question take all necessary and appropriate steps to preserve said privileges
       before the Bankruptcy Court, a Delaware State Court, or the United States District Court
       for the District of Delaware and before those courts having appellate jurisdiction related
       thereto. . . .

TDP § 6.5.

       31.     The foregoing claim secrecy provisions are substantially identical to those in most

pre-Garlock TDPs, and their effect is to prevent the Trust from disclosing any facts whatsoever

about the particular claims it has received or paid, including disclosure to other asbestos trusts.

There does not appear to be any legitimate basis for such far-reaching confidentiality protections.

Although there is little question that personally identifiable information and medical information

may be appropriately protected, the claim secrecy provisions of the TDP go well beyond this by

preventing disclosure of non-sensitive information as well—including the very existence of the

trust claim. This allows trust claimants to file claims in complete anonymity, something that

would not be possible outside the trust system.

       32.     By contrast, the assertion of a personal injury claim in the civil tort system is a

public act, and claims filed with a judicially established trust pursuant to 11 U.S.C. § 524(g)

should be a matter of public record. The ability to file claims in secret also stands in contrast to

the obligations of creditors in other chapter 11 cases, in which claims become part of the public

claims register. See, e.g., Maine, Montreal, & Atlantic Rwy., No. 13-10670 (Bankr. D. Me.)

(public claims register with mass tort victims); New England Compounding Pharmacy, Inc., No.


                                                  13
              Case 19-10118-LSS         Doc 112        Filed 03/04/19    Page 17 of 25




12-19882 (Bankr. D. Mass.) (public claims register with mass tort victims). Like any filing with

a bankruptcy court, proof of claim submissions may be sealed only if such relief is specifically

granted by the court by a legally supported motion under 11 U.S.C. § 107.

        33.     The Maremont TDP contains the same standard provisions that enabled the

misconduct and gamesmanship identified in Garlock. Moreover, because asbestos trusts are not

even permitted to share claims information with each other and because the TDP does not

require trust claimants to execute a release authorizing disclosures from other trusts, these

provisions will deprive the Trust of a valuable tool to prevent fraud against itself and to perform

meaningful audits of claims. These secrecy provisions facilitate the filing of fraudulent or

unmeritorious claims, which can lead to depletion of trust assets and reduced recoveries for

future claimants and legitimately sick current claimants. Because Garlock makes clear what the

consequences of these excessive secrecy provisions will be, it can only be presumed that those

consequences are intentional.


                                      Limitations on Discovery

        34.     Section 6.5 of the TDP also appears designed to impede future discovery of Trust

claims, even in cases to which the Trust is not a party. In particular, it purports to subject all

Trust claims to a “settlement privilege,” provides that the Trust will only be required to obey

subpoenas from certain specified courts, and apparently obligates the Trust to contest discovery

in all instances, regardless of the merits. Id. Notably, the list of actions that the Trust is

obligated to take in order to facilitate objections to discovery appears to be significantly longer

than in prior TDPs. See Ex. A.

        35.     Like the claim secrecy provisions generally, these provisions appear designed to

forestall discovery of claimants in other proceedings who may have alleged facts inconsistent


                                                  14
             Case 19-10118-LSS         Doc 112       Filed 03/04/19      Page 18 of 25




with their claims against the Trust. But it is unclear why the Trust would have any interest in the

outcome of such litigation. It is even less clear why this Court, through the TDP, should dictate

the results of discovery disputes in future proceedings before other courts, rather than leaving

questions of privilege and discovery to the courts before whom those disputes actually arise.

Finally, there can be no legitimate purpose to a TDP provision that seemingly requires the Trust

to resist discovery in every instance—even where doing so would be legally unsound, futile, or

wasteful, all of which are detrimental to deserving claimants, present and future.


                     Allowance of claims notwithstanding denial of exposure

       36.     With respect to the particular form of misrepresentation discussed in Garlock—

where claimants file trust claims after denying exposure to that company’s products in another

litigation—the TDP expressly provides that such claimants may not be penalized by the Trust:


       [F]ailure to identify Debtor Product Lines in the claimant’s underlying tort
       action, or to other bankruptcy trusts, does not preclude the claimant from
       recovering from the Asbestos Trust, provided the claimant otherwise satisfies
       the medical and exposure requirements of this TDP.

TDP § 5.7(b)(3).

       37.     The significance of this provision is that it appears to prevent the Trust from

asserting an affirmative defense based on estoppel against a claimant who has engaged in

dishonest or deceptive conduct in other proceedings. This provision does not appear to have

been included in the Pittsburgh Corning TDP. See Exhibit B.

       38.     Likewise, the final paragraph of 5.7(a)(2) states that:


       In addition, claimants who otherwise meet the requirements of this TDP for
       payment of an Asbestos Claim shall be paid irrespective of the results in any
       litigation at any time between the claimant and any other defendant in the tort
       system. However, any relevant evidence submitted in a proceeding in the tort
       system, other than any findings of fact, a verdict, or a judgment, involving
                                                15
              Case 19-10118-LSS         Doc 112       Filed 03/04/19    Page 19 of 25




        another defendant may be introduced by either the claimant or the Asbestos
        Trust in any Arbitration proceeding conducted pursuant to 5.9.


        39.    This provision seemingly prevents the Trust from raising any kind of a defense

against the claimant based on a claim/issue preclusion theory and suffers from the same “failure

to identify” infirmities discussed in paragraph 36, supra.


                    Claim refiling permitted regardless of statute of limitations

        40.    Under the TDP, “[a] claimant can withdraw an Asbestos Claim at any time upon

written notice to the Asbestos Trust and file another claim subsequently without affecting the

status of the claim for statute of limitations purposes, . . .” TDP § 6.3. There does not appear to

be any valid purpose for this provision, which could be exploited by a dishonest attorney, who

could strategically withdraw and refile a Trust claim to avoid disclosing the existence of that

claim in discovery in non-Trust proceedings. As with the previous example, this provision may

abandon an otherwise meritorious affirmative defense for the Trust.

        41.    In addition to containing numerous provisions that affirmatively enable abuse, the

TDP is also deficient because it lacks other basic safeguards, some of which have appeared in

other TDPs, which could discourage fraud at little additional burden to the Trust or to its

claimants. These include mandatory audits, release of other claim information, and attorney fee

caps.


                         Discretionary vs. Mandatory Third-Party Audits

        42.    Although the Trust is authorized to conduct audits, see TDP § 5.8, those audits are

subject to certain important limitations. First, there is no requirement that the audits be

performed by an independent auditor—which is a particular concern where, as here, the

attorneys for the claimants being audited may also be involved in the management or supervision

                                                 16
             Case 19-10118-LSS          Doc 112       Filed 03/04/19    Page 20 of 25




of the Trust. Additionally, the audits themselves appear limited to testing the “reliability of

evidence” and not the accuracy or consistency of the claimants’ factual allegations.


                                       Release of information

       43.     For certain claims, the Garlock TDP required that the claimant execute a release

authorizing the trust to receive copies of any submissions that claimant had made to other

asbestos trusts. See Garlock TDP § 6.8(c). Such releases would be an important disincentive to

fraud with little burden to the Trust or claimants, and they would presumably be essential for any

effective audit of claims. There is no justification for the failure to include a similar provision in

the Debtors’ TDP.

       44.     The failure to include such a provision is especially questionable given that the

TDP authorizes enhanced payment for “extraordinary claimants,” who are defined as claimants

who allege that their injuries were predominantly caused by Maremont-related products, and

who do not have a prospect of recovery from other defendants. See TDP § 5.4(a). For such

claimants, the existence and content of other trust claims is of immediate relevance for

confirming or refuting the claimant’s allegations. Despite this, nothing in the TDP affirmatively

requires a purported extraordinary claimant to disclose other trust or tort claims, and the absence

of a release requirement may mean that the trust will have no means obtaining that information

or of verifying the claimant’s representations absent costly and time-consuming discovery.


                                          Attorney fee caps

       45.     Under the TDP, most claims will not be paid through traditional litigation, but

through an expedited process that provides fixed payments to qualifying claimants meeting

specified criteria. See TDP § 5.3(a)(2). Despite the fact that such procedures require very little

effort by the claimant’s attorney, the TDP appears to allow the attorney to charge the same

                                                 17
             Case 19-10118-LSS          Doc 112        Filed 03/04/19    Page 21 of 25




percentage fee against the recovery as would have been charged if the claim had been resolved

through traditional litigation. Unlike the procedures in certain other asbestos trusts, the TDP

does not cap or limit the amount of the attorney fee that can be charged in the event of an

uncontested claim.


   B. Because the TDP Lacks Basic Safeguards Against Fraud and Abuse, the Plan Also
       Fails to Satisfy 11 U.S.C. § 524(G)(2)(B)(V) Because It Will Not Be Able to Pay
       Present and Future Claimants in the Same Manner

       46.     Among other requirements, a plan containing a section 524(g) injunction may not

be confirmed unless it provides “reasonable assurance that the trust . . . will be in a financial

position to pay . . . present claims and future demands that involve similar claims in substantially

the same manner.” 11 U.S.C. § 524(g)(2)(B)(V).

       47.     A fundamental difference between present claimants and future claimants is that

they face different levels of risk that the Trust will be depleted through fraud. Because the TDP

does not provide any mechanism for clawback of payments if initial payments are too high, first-

in-line claimants face little risk that their payments will be affected as a result of fraud by other

claimants (provided, of course, that they can be paid before the Trust is depleted). Future

claimants, on the other hand, are the parties most affected by depleted trusts and shrinking trust

payouts—as has indeed already occurred for many of the trusts that followed the pre-Garlock

model. See S. Todd Brown, How Long is Forever This Time? The Broken Promise of

Bankruptcy Trusts, 61 BUFF. L. REV. 537, 538-39 (2013) (“[t]he bankruptcy trust system is long

past the point where participants can look at the rapid depletion of newly established trusts as

unanticipated and unintended consequences of generous compensation criteria. . . . If we can be

reasonably assured of anything, it is that a trust that employs the same criteria and follows the

same practices as its predecessors is extremely unlikely to “value, and be in a financial position

                                                  18
             Case 19-10118-LSS          Doc 112      Filed 03/04/19    Page 22 of 25




to pay, present claims and future demands that involve similar claims in substantially the same

manner” as required by section 524(g)”); Peter Kelso and Marc Scarcella, Dubious Distribution:

Asbestos Bankruptcy Trust Assets and Compensation, U.S. Chamber of Commerce, March 2018,

at 9 (describing average 46% decrease in claim value due to trust depletion over a decade). For

this reason, the failure to protect future claimants against fraudulent claims means that the Plan

does not satisfy the requirements of section 524(g).


   C. The Effective Date is Open Ended, and the Plan Risks Not Going Effective

       48.     Pursuant to the Section 1.01(54) of the Plan, the Debtors provide that the date the

Plan would be effective is the Business Day “selected by the Debtors as of which all conditions

precedent to the occurrence of the Effective Date have been satisfied or waived pursuant to

Article IX hereof.” See Plan at p. 6.

       49.     Based on this definition, the Effective Date could be any date selected by the Plan

Proponents at any time on or after certain conditions are achieved. The Effective Date should

either be a date certain or the date by which certain conditions are achieved. The Effective Date

should not be as open-ended as the Debtors seek here.


   D. The Exculpation Provision is Impermissibly Broad Under Applicable Law and
       Extends Exculpation to Non-Fiduciaries

       50.     As stated by the Court in In re Washington Mutual, Inc., 442 B.R. 314 (Bankr. D.

Del. 2011) (Walrath, J.), an “exculpation clause must be limited to the fiduciaries who have

served during the chapter 11 proceeding: estate professionals, the Committees and their




                                                19
             Case 19-10118-LSS         Doc 112       Filed 03/04/19    Page 23 of 25




members, and the Debtors’ directors and officers.” Id. at 350-51 (emphasis added). 10 This

Court in In re Tribune Company, 464 B.R. 126 (Bankr. D. Del. 2011)(Carey, J.), agreed with the

holding in Washington Mutual relating to exculpated parties and held that the exculpation clause

in Tribune “must exclude non-fiduciaries.” Id. at 189 (quoting Washington Mutual, 422 B.R. at

350 -51); accord In re Indianapolis Downs, LLC, 486 B.R. 286 (Bankr. D. Del. 2013).

       51.     In In re PTC Holdings, LLC, 55 Bankr. Ct. Dec 206, 2011 Bankr. LEXIS 4436,

*38 (Bankr. D. Del. Nov. 10, 2011) (Shannon, J.), the Court sustained the United States

Trustee’s objection to the exculpation clause, stating that such clause “must be reeled into

include only those parties who have acted as estate fiduciaries and their professionals.” Id. at *

38. In reaching this conclusion, the Court reviewed the Washington Mutual decision, as well as

the decision of the Third Circuit Court of Appeals in In re PWS Holding Corp., 228 F.3d 224,

246 (3d Cir. 2000), on which Washington Mutual relied. The issue in PWS was whether an

official committee of unsecured creditors could receive exculpation. As described by this Court

in PTC Holdings:


               In reaching its conclusion, the PWS court examined § 1103(c) and
               noted that the section “has been interpreted to imply both a
               fiduciary duty to committee constituents and a limited grant of
               immunity to committee members.” “This immunity,” the court
               found, “covers committee members for actions within the scope of
               their duties.” The PWS court's reasoning thus implies that a party's


10
   Article I Section 65 of the Plan defines “Exculpated Fiduciaries” to mean each of: (a) the
Debtors; (b) the Reorganized Debtors; (c) the Asbestos Claimants Committee; (d) the Future
Claimants’ Representative; and (e) to the fullest extent permitted by applicable law, with respect
to each of the foregoing Entities in clauses (a) through (d), each such Entity’s Representatives, in
each case solely in its capacity as such. Article I Section 66 of the Plan defines “Exculpated
Parties” to means, collectively, the Exculpated Fiduciaries and the Section 1125(e) Parties.
Finally, Article I Section 147 of the Plan defines “Section 1125(e) Parties” to mean the Non-
Debtor Affiliates and each of the Exculpated Fiduciaries’ and Non-Debtor Affiliates’
Representatives, in each case solely in its capacity as such.

                                                20
                Case 19-10118-LSS         Doc 112       Filed 03/04/19    Page 24 of 25




                  exculpation is based upon its role or status as a fiduciary. That is
                  why, as the Washington Mutual court pointed out, courts have
                  permitted exculpation clauses insofar as they “merely state[] the
                  standard to which ... estate fiduciaries [a]re held in a chapter 11
                  case.” That fiduciary standard, however, applies only to estate
                  fiduciaries, “no one else.”

PTC Holdings at *37-38 (citations omitted).

          52.     The exculpation clause in the Plan covers both pre-petition and post-confirmation

should not be impermissibly broad and it should be limited to actions taking place during the

bankruptcy case and not pre-petition or post-confirmation activity. 11 See Washington Mutual,

442 B.R. at 350 (exculpations cover “actions in the bankruptcy case”)(citing PWS, 228 F.3d at

246).

          53.     In summary, the exculpation provision in the Plan should benefit only fiduciaries

of the Debtors’ estates and should be limited to acts and omissions during the course of the

bankruptcy cases, and in addition, the exculpation clause should not include a “reliance upon

counsel” provision.



11
     Article VIII D. entitled “Exculpation” states that:

None of the Exculpated Fiduciaries and, solely to the extent provided by section 1125(e) of the
Bankruptcy Code, none of the Section 1125(e) Parties shall have or incur any liability to any
Entity for any act or omission in connection with, related to, or arising out of: (1) the Chapter 11
Cases; (2) negotiation, formulation and preparation of the Plan and the other Plan Documents,
and any of the terms and/or settlements and compromises reflected in the Plan and the other Plan
Documents; (3) solicitation of votes in favor of the Plan and pursuit of confirmation of the Plan;
(4) consummation of the Plan, or administration of the Plan or the property to be distributed
under the Plan or the Asbestos Personal Injury Trust Distribution Procedures; (5) the releases and
injunctions contained in the Plan; or (6) the management or operation of any Debtor, except for
any liability that results primarily from such Entity’s willful misconduct or gross negligence as
determined by a Final Order, and, in all respects, the Debtors, the Reorganized Debtors, and each
of the other Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to
their duties and responsibilities in and under the Chapter 11 Cases, the Plan and the Plan
Documents. Without limiting the generality of the foregoing, the exculpated Parties shall be
entitled to and granted the protections and benefits of section 1125(e) of the Bankruptcy Code.

                                                   21
             Case 19-10118-LSS         Doc 112       Filed 03/04/19     Page 25 of 25




       WHEREFORE, the United States Trustee requests that this Court issue an order denying

confirmation of the Plan and grant such other relief as this Court deems fair, just and appropriate.

                                              Respectfully submitted,

                                              ANDREW R. VARA
                                              ACTING UNITED STATES TRUSTEE
                                              REGION 3

                                              By:     /s/Richard L. Schepacarter
                                                      Richard L. Schepacarter
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      844 N. King Street, Room 2207
                                                      Lockbox 35
                                                      Wilmington, DE 19801
                                                      (302) 573-6491
                                                      (302) 573-6497 (fax)
                                                      Richard.Schepacarter@usdoj.gov
Dated: March 4, 2019




                                                22
